TO BE PUBLISHED

               oiuprrittr (Court of flArnfttritv
                               2016-SC-000336-KB


KENTUCKY BAR ASSOCIATION                                                  MOVANT


V.                            IN SUPREME COURT


DOUGLAS C. BRANDON                                                 RESPONDENT


                             OPINION AND ORDER

      The Board of Governors ("Board") for the Kentucky Bar Association

("KBA") recommends that Douglas C. Brandon be permanently disbarred from

the practice of law and ordered to pay all relevant costs. We agree with and

adopt the Board's recommendation. Brandon, whose bar roster address is P.O.

Box 6000, Ashland, KY 41105, was admitted to the practice of law in the

Commonwealth of Kentucky in 1970.

      In January 2002, Brandon was indicted in the United States District

Court for the Southern District of New York for his participation in an

international Ponzi scheme. It was alleged that Brandon acting in concert with

others had used the name Credit Bancorp Ltd. (CBL) to provide investors with

"financial engineering and investment services." Brandon held himself out to

be an "insured trustee" who would serve as trustee for customers who invested

securities and others assets in CBL. Further, he claimed to be able to hold

invested assets in custodial accounts controlled by him. However, in reality

Brandon had no ability to fulfill his duties as a trustee or control over CBL
customer assets. Additionally, Brandon distributed written marketing

materials, containing numerous false and misleading representations, to entice

investors to invest in CBL. Ultimately at least eighty customers invested

securities and other assets in CBL worth approximately two hundred million

dollars. In June 2003, a jury found Brandon guilty of one count of conspiracy

to commit securities fraud and wire fraud, two counts of securities fraud, and

four counts of wire fraud.

       In October 2003, the Inquiry Commission ("Commission") initiated a

complaint against Brandon for the above described misconduct. Later that

month, Brandon's counsel requested that the complaint be held in abeyance

pending the adjudication of post-trial motions. However, prior to the

Commission's consideration of the request, Brandon's counsel informed the

KBA that the post-trial motions had been denied. Still, Brandon's sentencing

was repeatedly delayed. In June 2005, Brandon was sentenced to ninety-seven

months imprisonment followed by three years of supervised probation and

restitution of $16.9 million dollars. The KBA, after learning of the sentencing,

requested that this Court confirm the automatic temporary suspension of

Brandon from the practice of law under SCR 3.166. 1 On October 20, 2005, the




        1 While Brandon was convicted after a jury trial in June 2003, the rule in effect
at that time did not authorize automatic suspension upon a felony conviction in other
jurisdictions. However, SCR 3.166, as amended on January 1, 2004, did permit such
and it was the rule by which Bar Counsel sought Brandon's automatic temporary
suspension.


                                            2
Court issued an Opinion and Order suspending Brandon effective from June 2,

2005. Kentucky Bar Ass'n v. Brandon, 173 S.W.3d 909 (Ky. 2005).

      In the meantime, Brandon's counsel requested that the Commission

place this matter in abeyance under SCR 3.180(2). The matter remained in

abeyance, awaiting Brandon's appeal of his judgment and sentence in the

United States District Court. During the abeyance, Brandon's counsel

regularly provided status updates to Bar Counsel, with the last update being

provided in December 2014. However, in May 2015, Bar Counsel moved the

Commission to remove the matter from abeyance due to a lack of recent status

updates from Brandon's counsel and information that Brandon had been

released from incarceration.

      Subsequently, Bar Counsel served Brandon's attorneys of record and

sent a courtesy copy to Brandon's bar roster address. The copy sent to

Brandon's bar roster address was returned to the Bar Counsel noting that

"thirty days expired" and "inmate not at this institution." Subsequent efforts to

serve Brandon were similarly unsuccessful, with service ultimately

accomplished by serving the Executive Director of the KBA. Due to Brandon's

failure to respond to the Commission, the matter was removed from abeyance

and a charge was filed against him. In February 2016, the Commission under

SCR 3.210(1) submitted the matter to the Board of Governors, due to

Brandon's failure to answer the charge.

      The charge against Brandon alleged the following counts of misconduct:

(1) SCR 3.130(8.4)(b) (previously SCR 3.130(8.3)(b)) (Misconduct) for

                                          3
committing a criminal act that reflects adversely on the lawyer's honesty,

trustworthiness or fitness as a lawyer in other respects; (2) SCR 3.130(8.4)(c)

(previously SCR 3.130(8.3)(c)) (Misconduct) for engaging in conduct involving

dishonesty, fraud, deceit or misrepresentation; and (3) SCR 3.130(8.1) (Bar

admission and disciplinary matters) for failing to respond to a lawful demand

for information from an admissions or disciplinary authority.

         Brandon's charges were submitted to the Board of Governors as a default

case pursuant to SCR 3.210. Following a discussion of the charges, seventeen

members of the Board voted on Brandon's charges. As to Counts I and II, the

Board unanimously found Brandon guilty. As to Count III, the Board found

Brandon guilty by a vote of 11 to 6. After considering the relevant authorities

and Brandon's prior disciplinary history, the Board unanimously recommended

that he be permanently disbarred from the practice of law and required to pay

costs.

         Having reviewed the record, we agree that the Board reached the

appropriate conclusions as to Brandon's guilt. Due to his felony convictions it

is clear that Brandon engaged in misconduct through his actions with CBL.

Further, Brandon has failed to respond to the allegations made by Bar

Counsel. Additionally, Brandon has not filed a notice with this Court to review

the Board's decision, and we do not elect to review the decision of the Board

under SCR 3.370(8). The decision of the Board is hereby adopted under SCR

3.370(10).

         For the foregoing reasons, it is hereby ORDERED:


                                         4
       1. Douglas C. Brandon is permanently disbarred from the practice of law

in the Commonwealth of Kentucky;

      2. Pursuant to SCR 3.450, Brandon is ordered to pay all costs associated

with this disciplinary proceeding, in the amount of $487.61, for which

execution may issue from this Court upon finality of this Opinion and Order;

      3. Pursuant to SCR 3.390, Brandon shall, within ten (10) days from the

entry of this Opinion and Order, notify all clients, in writing, of his inability to

represent them; notify, in writing, all courts in which he has matters pending

of his disbarment from the practice of law; and furnish copies of all letters of

notice to the Office of Bar Counsel. Furthermore, to the extent possible,

Brandon shall immediately cancel and cease any advertising activities in which

he is engaged.

      All sitting. All concur.

      ENTERED: September 22, 2016.




                                          5